Sweeney, J.
Appeal from an order of the County Court of Cortland County, entered Hay 9, 1969, which denied defendant’s application for a writ of error coram nobis, without a hearing. On April 13, 1966 defendant was indicted for murder in the first degree for allegedly killing his wife. He contends that he entered a plea of not guilty by reason of insanity. The record, however, discloses only a plea of not guilty. Pursuant to section 722-c of the County Law, defendant was granted authority at county expense to retain the services of a psychiatrist for examination. There is nothing in the record to indicate whether this was done. Thereafter defendant was examined by two psychiatrists pursuant to an order as provided by section 658 of the Code of Criminal Procedure. He was found to be sufficiently capable of understanding the charge and of making his defense, and thereafter he pled guilty to manslaughter in the first degree. It is defendant’s sole contention on this appeal that the court erred in failing to hold a hearing on his competency prior to accepting his plea of guilty. We do not agree with this contention. The cases relied upon by the defendant are distinguishable. In each of these cases there was some evidence of the fact of insanity. In the instant ease there is no evidence or allegation of fact in the moving papers that defendant had or has any history of mental illness or insanity prior to, at the time of, or subsequent to his plea. Consequently, the court below properly denied the application. (People v. Smyth, 3 N Y 2d 184; People v. Jor dam, 27 A D 2d 586.) Order affirmed. Reynolds, J. P., Aulisi, Greenblott, Cooke and Sweeney, JJ., concur in memorandum by Sweeney, J.